Citation Nr: 1121553	
Decision Date: 06/03/11    Archive Date: 06/09/11

DOCKET NO.  09-35 062	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for endometriosis.

2.  Entitlement to service connection for a pelvic disorder, to include cysts and tumors.

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for an acquired psychiatric disorder, to include depression and bipolar disorder with psychotic features.  

5.  Entitlement to service connection for hammertoes. 

6.  Entitlement to service connection for diabetes mellitus, Type II, to include symptoms of blackouts, dizziness, and fainting spells.

7.  Entitlement to service connection for a seizure disorder.  

8.  Entitlement to a disability rating in excess of 10 percent for a right knee disability.  


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Tiffany Sykes, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from July 1988 to July 1989.

This appeal to the Board of Veterans' Appeals (Board) stems from a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  

In July 2009, the RO granted the Veteran's claims of entitlement to service connection for degenerative disc disease of the lumbar spine and assigned an initial rating of 20 percent, retroactively effective from July 18, 2006.  This claim is no longer on appeal as the Veteran has not appealed either this initial rating or effective date.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (indicating he must separately appeal these "downstream" issues).  

In support of her claims, the Veteran testified at a Travel Board hearing in August 2010 before the undersigned Acting Veterans Law Judge.  Following the hearing, the Veteran submitted additional evidence and waived her right to have the RO initially consider it.  38 C.F.R. §§ 20.800, 20.1304 (2010).  During her Board hearing, the Veteran withdrew the issue of entitlement to service connection for arthritis of the low back.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  See 38 C.F.R. § 20.202 (2010).  As the Veteran has withdrawn her appeal regarding this issue, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.  

The Board notes the Veteran was diagnosed with bipolar disorder with psychotic features at the May 2009 VA compensation examination.  Accordingly, the Board has expanded the claim of entitlement to service connection for depression to include all psychiatric conditions.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that when a claimant makes a claim, she is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  The scope of a mental health disability claim includes any mental disability that reasonably may be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.).  

Regrettably, the issues of entitlement to service connection for: diabetes mellitus, to include blackouts, dizziness, and fainting spells; seizure disorder; and entitlement to a disability rating in excess of 10 percent for the right knee, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  The Veteran will be notified if any further action on her part is required.


FINDINGS OF FACT

1.  The preponderance of the evidence supports a finding that the Veteran's endometriosis is the result of a disease or injury in active duty service.

2.  The preponderance of the evidence supports a finding that the Veteran's pelvic disorder, including cysts and tumors, is the result of a disease or injury in active duty service.

3.  The competent and credible evidence of record does not establish that the Veteran has bilateral hearing loss for VA compensation purposes.

4.  The preponderance of the evidence is against a finding that the Veteran currently suffers from hammertoes that are a result of her time in active duty service. 

5.  The preponderance of the evidence is against a finding that the Veteran currently suffers from an acquired psychiatric disorder, to include depression and bipolar disorder with psychotic features, that is the result of her time in active duty service.


CONCLUSIONS OF LAW

1.  Endometriosis was incurred in or aggravated by active duty service.  38 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2010).

2.  A pelvic disorder, to include cysts and tumors, was incurred in or aggravated by active duty service.  38 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2010).

3.  Bilateral hearing loss was not incurred in or aggravated by active duty service, nor may it be presumed to be.  38 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 2010); 38 U.S.C.A. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.385 (2010).

4.  Hammertoes were not incurred in or aggravated by active duty service.  38 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2010).

5.  An acquired psychiatric disorder, to include depression and bipolar disorder with psychotic features, was not incurred in or aggravated by active duty service.  38 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2010).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on her behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence, which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

As to the claims of entitlement to service connection for endometriosis and a pelvic disorder, those claims have been granted, as discussed below.  As such, the Board finds that any error related to the VCAA on those claims is moot.  38 U.S.C. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010); Mayfield v. Nicholson, 19 Vet. App. 103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

With respect to the Veteran's claims of entitlement to service connection for bilateral hearing loss, hammertoes, and an acquired psychiatric disorder decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326 (2010).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claims.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  

Prior to initial adjudication of the Veteran's claims in November 2007, letters dated September 2006 and June 2007 fully satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2010); Quartuccio, at 187.  These notice letters also informed the Veteran of how VA determines the appropriate disability ratings or effective dates to be assigned when claims are granted, consistent with the holding in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

All the law requires is that the duty to notify is satisfied and that claimants are given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (2010) (harmless error).  In view of the foregoing, the Board finds that the Veteran was notified and aware of the evidence needed to substantiate her claims, as well as the avenues through which she might obtain such evidence, and of the allocation of responsibilities between herself and VA in obtaining such evidence.  Accordingly, there is no further duty to notify. 
The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and private treatment records are in the file, having been obtained to the extent possible.  The Veteran has at no time referenced outstanding records that she wanted VA to obtain or that she felt were relevant to the claims.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  The record indicates that the Veteran participated in VA examinations in May 2009 for hearing loss and psychiatric disorders, the results from which have been included in the claims file for review.  The VA examinations involved review of the claims file, thorough examinations of the Veteran, and opinions that were supported by sufficient rationale.  Therefore, the Board finds that the examinations are adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).

Concerning the Veteran's claim of entitlement to service connection for hammertoes, as will be explained below, the evidence does not show that her hammertoe disability is in any way related to her military service, as there is no indication of a relevant disease or injury therein.  See Duenas v. Principi, 18 Vet. App. 512, 519 (2004); see also Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) (indicating that, when determining whether a VA examination is required under 38 U.S.C.A. § 5103A(d)(2), the law requires competent evidence of a disability or symptoms of a disability, but does not require competent evidence of a nexus, only that the evidence indicates an association between the disability and service or a service-connected disability).  So a VA compensation examination and opinion are not needed to fairly decide this claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006), citing 38 U.S.C.A. § 5103A(d)(2) and 38 C.F.R. § 3.159(c)(4).  

Given the foregoing, the Board finds that the VA has substantially complied with the duty to obtain the requisite medical information necessary to make a decision on the Veteran's claims.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).  The Veteran has submitted argument and evidence in support of her claims currently on appeal.  Based on the foregoing, the Board finds that the Veteran has had a meaningful opportunity to participate in the adjudication of her claims such that the essential fairness of the adjudication is not affected.

II.  The Merits of the Claims

The Veteran contends that she currently suffers from endometriosis, a pelvic disorder, bilateral hearing loss, hammertoes and an acquired psychiatric disorder as a result of her military service.

Governing Law and Regulations

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110, 1131.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) a causal connection between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Additionally, service connection may also be granted on the basis of a post-service initial diagnosis of a disease, where the physician relates the current condition to the period of service.  38 C.F.R. § 3.303(d).  Furthermore, sensor neural hearing loss, if manifest to a degree of 10 percent within one year after separation from active duty, may be presumed to have been incurred in service.  38 C.F.R. §§ 3.307, 3.309.
With hearing loss claims, VA may only find hearing loss to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores are less than 94 percent.  38 C.F.R. § 3.385.

In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  See also 38 C.F.R. § 3.159(a)(2).  In this regard, the Court has emphasized that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009)

Medical evidence is generally required to establish a medical diagnosis or to address questions of medical causation; lay assertions of medical status do not constitute competent medical evidence for these purposes.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 C.F.R. § 3.303(a); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).

A.  Endometriosis and Pelvic Disorder

Initially, the Board notes that the Veteran has satisfied the threshold preliminary evidentiary burden of establishing that she currently suffers from these disorders.  Concerning this, the Veteran's private treatment records from Dr. J.V., dated September 1999 to July 2010, note her repeated complaints of and treatment for endometriosis, cysts and tumors, including surgical procedures to remove the tumors.  As such, element (1) of Hickson [current disability] has been satisfied and the Board now turns to the question of in-service incurrence.  See Hickson, supra.

Further, review of the Veteran's service treatment records reveals that she received treatment for various gynecological problems in August 1988, January 1989 and April 1989.  Therefore, the Board concedes that there are at least notations of in-service treatment for a disease.  Thus, Hickson element (2), in-service disease or injury, has been satisfied.  See Hickson, supra.

With respect to crucial Hickson element (3), nexus, the medical evidence of record consists of two medical opinions from Dr. J.V., both of which support the Veteran's contention that these disorders began in service and have continued since.  Specifically, the April 2009 medical nexus opinion states that the Veteran received treatment in-service for increased premenstrual dysmenorrhea and pelvic pain with lumbar radiation.  Further, Dr. J.V. notes that the Veteran was treated surgically three times, beginning in 1999, and underwent laparoscopies and oral hormonal suppression to treat endometriosis.  Further, Dr. J.V. stated that the nature of endometriosis and fibroid tumors is to progress when left untreated, "it is more likely than not, that [the Veteran's] medical problems were present when she was in active military service and went unrecognized."  Thereafter, in September 2010, Dr. J.V. submitted a second statement in support of the Veteran's claims, in which it was noted that the Veteran had a large and irregular uterus due to multiple fibroid tumors.  Dr. J.V. opined that "since the nature of fibroid tumors is to grow steady and slow, it is more likely than not" they were present during her military service. 


Moreover, in providing the rationale for these opinions, Dr. J.V. explained the reasons that such a disease in service most likely resulted in the current disabilities.  
See Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008) (wherein the Court discusses, in great detail, how to assess the probative weight of medical opinions and the value of reviewing the claims file.  The Court holds that claims file review, as it pertains to obtaining an overview of the claimant's medical history, is not a requirement for private medical opinions.  The Court added, "[i]t is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion.")

Consequently, the Board finds that Dr. J.V.'s opinions as to the etiology of these disorders is entitled to probative value.  There is no "treating physician rule" requiring the Board to give additional evidentiary weight to this doctor's opinion merely because he has treated the Veteran, reportedly since September 1999.  See White v. Principi, 243 F.3d 1378 (Fed. Cir. 2001); Van Slack v. Brown, 5 Vet. App. 499, 502 (1993); and Chisem v. Brown, 4 Vet. App. 169 (1993).  This is a relevant consideration, however, insofar as his general familiarity with the Veteran's state of health during the course of her treatment since its inception and, in this respect, the history of her disorders.  This opinion, combined with the fact that Dr. J.V. discussed the medical basis for it, is sufficient evidence to grant the Veteran's claims.  See Wray v. Brown, 7 Vet. App. 488, 493 (1995) (holding that the adoption of an expert medical opinion may satisfy the Board's statutory requirement of an adequate statement of reasons and bases if the expert fairly considered the material evidence seemingly supporting the Veteran's position.)

Additionally, there is no medical evidence to counter this physician's favorable opinions concerning the Veteran's endometriosis and pelvic disorder.  Further, the Court has cautioned VA against seeking an additional medical opinion where favorable evidence in the record is unrefuted, and indicated that it would not be permissible to undertake further development if the purpose was to obtain evidence against a Veteran's claim.  See Mariano v. Principi, 17 Vet. App. 305, 312 (2003).

Finally, the Veteran's sisters and a friend, who all submitted statements in support of these claims, in addition to the Veteran's own testimony in August 2010 during her Travel Board hearing, are all certainly competent to state that she began experiencing pelvic pain while she was in the military and has continued to since.  See Washington v. Nicholson, 19 Vet. App. 363 (2005) (A Veteran is competent to report what occurred in service because testimony regarding first-hand knowledge of a factual matter is competent).  See also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (recognizing lay evidence as potentially competent to support presence of disability, both during service and since, even where not corroborated by contemporaneous medical evidence such as treatment records).  Of equal or even greater significance, this lay testimony also is credible and, thus, probative, especially absent any evidence to the contrary and given the supporting medical opinion from Dr. J.V., who unequivocally determined these disorders began in service and is supported by the Veteran's service treatment records noting this treatment.  See Rucker v. Brown, 10 Vet. App. 67 (1997) and Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

Therefore, with granting the Veteran the benefit of any reasonable doubt in this matter, the Board concludes that service connection for endometriosis and a pelvic disorder are warranted because the record contains medical evidence of these current disabilities, evidence of in-service incurrence, and medical evidence of a nexus between the in-service notations and the current disabilities.  38 U.S.C.A. §§ 1131, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304; Hickson, supra.

B.  Bilateral Hearing Loss 

The Veteran also contends that she currently suffers from bilateral hearing loss due to her active duty service.  Specifically, she claims her present hearing difficulties are due to exposure to small arms fire in her capacity as a small arms repairer in service.  

Despite the Veteran's contentions, review of the claims file does not indicate that she currently suffers from bilateral hearing loss, pursuant to VA regulations.  

The May 2009 VA audiological examination revealed the following audiometric results in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
5
5
10
10
LEFT
15
20
20
20
25

Speech recognition scores, based on the Maryland CNC word list were 98 percent in the right ear and 100 percent in the left ear.  See VA Audiological Examination Report, May 2009.  As noted above, with hearing loss claims, VA may only find hearing loss to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores are less than 94 percent.  38 C.F.R. § 3.385.  Here, despite the Veteran's contentions, she does not have hearing loss pursuant to VA regulations.

The Board notes that she has provided private treatment records from Dr. M.M., dated August 2005 to August 2010, which note mild, asymmetrical left-sided sensorineural hearing loss.  However, there are no audiological findings to support this contention and, regardless, the May 2009 VA audiological examination found there was not hearing loss sufficient to meet VA regulations.  See 38 C.F.R. § 3.385.

In order to be considered for service connection, a claimant must first have a disability.  See Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) (service connection may not be granted unless a current disability exists).  See also Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997).  Here, the Veteran has failed to establish element (1) under Hickson, current disability for her claimed bilateral hearing loss.
Accordingly, the Board concludes that the preponderance of the evidence is against the claim for service connection, and the benefit of the doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for application.  In this case, for the reasons and bases discussed above, a reasonable doubt does not exist regarding the Veteran's claim that she currently suffers from bilateral hearing loss, or that it is related to service.  There is not an approximate balance of evidence.

C.  Hammertoes

The Board notes that the Veteran has satisfied the threshold preliminary evidentiary burden of establishing that she currently suffers from hammertoes.  The Veteran's private treatment records from Dr. S.R., dated in February 1998, note the Veteran's initial complaint of pain in her toes and her subsequent treatment from Dr. A.G., dated from June 1998 to June 2004.  These treatment records diagnosed the Veteran with hammertoes and she underwent subsequent surgical procedures to treat this condition.  As such, element (1) of Hickson [current disability] has been satisfied and the Board now turns to the question of in-service incurrence.  See Hickson, supra.

Review of the Veteran's service treatment records reveals complaints of pain regarding her feet and a diagnosis of corns in November 1988.  A diagnosis of hammertoes, however, was not rendered at that time.  Additionally, there are no further complaints, treatment or diagnoses involving the Veteran's feet.  Thus, Hickson element (2), in-service disease or injury, has been not satisfied.  See Hickson, supra.

Moreover, following the Veteran's discharge from service in July 1989, the first indication of a disorder involving the Veteran's toes was not until February 1998.  The lapse of almost a decade between the Veteran's military service and the first documented complaint of the claimed disorder is probative evidence to be considered in determining whether her current disability may be traced back to her military service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  Further, there is simply no medical evidence of record etiologically linking the Veteran's current hammertoe disability to her military service.  
The only evidence in support of the Veteran's claim consists of her lay statements provided during the August 2010 Travel Board hearing, alleging that her hammertoes are a result of her time in service.  The Board observes that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  See also Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to establish the presence of observable symptomatology).  

In this case, the Veteran's claims file is negative for complaints of hammertoes until 1998.  The Veteran herself has not alleged that she received treatment for her hammertoes in between service and the first documented complaint in 1998.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  [VA cannot ignore veteran's testimony simply because veteran is an interested party; personal interest may, however, affect the credibility of the evidence].  Therefore, the Board finds the Veteran's assertions that her hammertoes are related to her time in service not credible.

Having found that there is no credible evidence of a continuity of symptomatology, the Board further notes that the Veteran is not otherwise competent to relate hammertoes, first manifested a decade after service, to her military service.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992); see also Jandreau, supra.  The Veteran's claim also fails on the basis of both Hickson element (3), nexus.  See Hickson, supra.

Accordingly, the Board concludes that the preponderance of the evidence is against the claim for service connection, and the benefit of the doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for application.  In this case, for the reasons and bases discussed above, a reasonable doubt does not exist regarding the Veteran's claim that her hammertoes are related to service.  There is not an approximate balance of evidence.  

D.  Acquired Psychiatric Disorder, to Include Depression and Bipolar Disorder with Psychotic Features

It is undisputed that the Veteran currently suffers from a psychiatric disorder.  As confirmed in her May 2009 VA psychological examination, the VA examiner diagnosed the Veteran with bipolar disorder with psychotic features.  See VA psychological examination, May 2009.  The VA examiner also noted the Veteran's history of depression and manic episodes; however, the only current psychiatric diagnosis the Veteran has is bipolar disorder and, as such, satisfies Hickson element (1).  See Hickson, supra.

With respect to Hickson element (2), evidence of in-service disease or injury, as noted above, the Board notes that the Veteran was discharged from service due to a personality disorder.  Specifically, a April 1989 physical profile recommended the Veteran's separation from service on this basis.  There are no additional service notations concerning any psychiatric treatment or symptoms.  The Board notes, however, that a diagnosis of a personality disorder is not a disease or injury within the meaning of applicable legislation.  38 C.F.R. § 3.303(c).  As there is no other indication of a psychiatric disability in service, Hickson element (2) has not been satisfied.  See Hickson, supra.

Further, following the Veteran's discharge from service in 1989, the first indication of a psychiatric disorder in the claims file was in September 2004, when she was hospitalized and treated for psychosis.  From January 2006 to March 2006, she also received treatment for psychosis, not otherwise specified, from Dr. R.C., when she was admitted to the hospital following a motor vehicle accident, which occurred as a result of a seizure.  Importantly, the Board notes that neither the September 2004 hospitalization records nor Dr. R.C. appear to have provided a medical nexus between the Veteran's time in active duty service and her current psychiatric symptomatology.  

In order to determine the etiology of any current psychiatric disorder, the Veteran was scheduled for a VA compensation examination in May 2009.  At that time, the examiner noted the Veteran's statements of her September 2004 hospitalization.  She denied hallucinations, homicidal and suicidal ideations, but did exhibit obsessive or ritualistic behavior and panic attacks.  The May 2009 VA examiner diagnosed the Veteran with bipolar disorder, with psychotic features.  The VA examiner stated the Veteran has a history of manic and depressive episodes, beginning in 2004, which resulted in her hospitalization.  The Board notes the VA examiner reviewed the Veteran's service treatment records and private treatment records, and specifically noted the lack of treatment for a psychiatric disorder between 1991 and 2004.  Finally, the VA examiner opined that due to the gap in time between treatment in service and again in 2004 and the difference in symptomatology (psychosis versus situational depression), it is less likely than not that her current psychiatric condition is related to her treatment for depression in service.

The only remaining evidence in support of the Veteran's claim consists of her own lay statements.  As noted above, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  See Barr, supra; see also Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  However, competency must be distinguished from weight and credibility, which are factual determinations, going to the probative value of the evidence, for the adjudicator.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  In this case, the Veteran's service treatment records and the Veteran's claims file are negative for any psychiatric complaints until 2004.  Therefore, the Board finds the Veteran's assertions that her current psychiatric disorder is related to her time in service not credible.

Having found that there is no credible evidence of a continuity of symptomatology, the Board further notes that the Veteran is not otherwise competent to relate bipolar disorder, with psychotic features, first manifested more than a decade after service, to her military service and her discharge for a personality disorder.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992); see also Jandreau, supra.  The Veteran's claim fails on the basis of Hickson element (3), nexus.  See Hickson, supra.

Accordingly, the Board concludes that the preponderance of the evidence is against the claim for service connection, and the benefit of the doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for application.  In this case, for the reasons and bases discussed above, a reasonable doubt does not exist regarding the Veteran's claim that her current psychiatric disorder is related to service.  There is not an approximate balance of evidence.  


ORDER

Entitlement to service connection for endometriosis is granted.

Entitlement to service connection for a pelvic disorder is granted.

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for hammertoes is denied.  

Entitlement to service connection for an acquired psychiatric disorder is denied.


REMAND

Before addressing the remaining claims on appeal on their underlying merits, including diabetes mellitus, as manifested by blackouts, dizziness, and fainting spells; seizure disorder; and, entitlement to a disability rating higher than 10 percent for the right knee disability, the Board finds that additional development of the evidence is required.

VA has a duty to assist claimants in the development of facts pertinent to claims and VA must accomplish additional development of the evidence if the record before it is inadequate.  See 38 U.S.C.A. § 5103A (West 2002).  The Board regrets the additional delay that will result from this remand.  Nevertheless, the Board is constrained by the fact that proper adjudication of the claims requires additional development.

The duty to assist includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case. 

First, concerning the claim for service connection for diabetes mellitus, to include consideration of the symptoms of blackouts, dizziness, and fainting spells, there are private treatment records in the claims file diagnosing the Veteran with this disorder.  Specifically, in July 2004, Dr. J.S. noted that the Veteran presented with low blood sugar, dizziness, blurred vision, and was weak and tired.  Further, a history of blackouts was also noted by Dr. J.S.  An additional note during the Veteran's hospitalization for her psychiatric disorder in September 2004, noted stable diabetes mellitus.  Finally, private treatment records from Dr. P.B, dated June 2004 to February 2006, confirm the diagnosis of diabetes mellitus.  

Additionally, the Veteran's private treatment records from Dr. P.B., dated June 2004 to February 2006, specifically diagnose the Veteran with a seizure disorder, nonepileptic.  Further, a January 2006 treatment notes a history of syncope since 1988, without loss of consciousness.  

In further support of her claims for diabetes mellitus and seizure disorder, the Board also notes the Veteran's own statements in support of her claims at both the RO hearing in December 2008 and the Travel Board hearing in August 2010, and also three statements provided in May 2009.  These lay statements, including the Veteran's own testimony, support her contention that she has been experiencing fainting spells, blackouts and dizziness, and also a seizure disorder since her military service, even though she was not specifically diagnosed with diabetes until January 2006.  Moreover, as already discussed, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  See Barr, supra; see also Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  While the Board acknowledges that diabetes mellitus is not readily observable, some symptoms related to the disorder may be, such as fainting spells, dizziness and blackouts.  

Therefore, in accordance with the holding in McLendon, and the relatively low standard enunciated therein, the Veteran must be afforded VA examinations to determine the nature and etiology of these current disorders, including whether they are attributable to her military service and if dizziness, fainting spells and blackouts were manifestations of her diabetes mellitus.  

Finally, the Veteran contends that she is entitled to a rating in excess of 10 percent for her right knee disability.  38 C.F.R. § 4.71a, DC 5014-5260.

Under Diagnostic Code (DC) 5014, osteomalacia is to be rated on limitation of motion of affected parts as degenerative arthritis.  38 C.F.R. § 4.71a, DC 5014 (2010).  Degenerative arthritis established by X- ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added, under DC 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, DC 5003 (2010).

The criteria for ratings on limitation of motion of the knee are in two groups, limitation of flexion and limitation of extension.  Limitation of flexion of a leg warrants a 10 percent evaluation if flexion is limited to 45 degrees; a 20 percent evaluation if flexion is limited to 30 degrees; or a 30 percent evaluation if the flexion is limited to 15 degrees.  See 38 C.F.R. § 4.71a, DC 5260 (2010).  Limitation of extension of a leg warrants a 10 percent evaluation if extension is limited to 10 degrees; a 20 percent evaluation if extension is limited to 15 degrees; a 30 percent evaluation if extension is limited to 20 degrees; a 40 percent evaluation if extension is limited to 30 degrees; or a 50 percent evaluation if extension is limited to 45 degrees.  See 38 C.F.R. § 4.71a, DC 5261 (2010).  Separate ratings may be awarded for limitation of flexion and limitation of extension of the same knee joint.  VAOPGCPREC 09-14 (September 17, 2004).

Knee instability is rated under DC 5257.  38 C.F.R. § 4.71, DC 5257 (2010).  A 10 percent rating requires slight recurrent subluxation or lateral instability of a knee.  Id.  A 20 percent rating requires moderate subluxation or lateral instability of a knee.  Id.  A 30 percent evaluation is warranted for severe knee impairment with recurrent subluxation or lateral instability.  Id.  Limitation of motion and instability of the knee may be rated separately under Diagnostic Codes 5260 and 5257.  See VAOPGCPREC 9-98, 63 Fed. Reg. 56704 (1998); VAOPGCPREC 23- 97, 62 Fed. Reg. 63604 (1997).  When evaluating the symptoms under Diagnostic Code 5257, the provisions of 38 C.F.R. §§ 4.40 and 4.45 regarding the effects of functional loss due to pain do not apply, as that diagnostic code is not based on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7, 9 (1996).

Here, the Board notes that the Veteran's right knee disability was last examined for compensation purposes in May 2009.  Additionally, the Veteran testified during her August 2010 Travel Board hearing that she experiences constant pain, swelling, locking and popping.  She also stated that she believes her knee disability "progressively gets worse," and has since her May 2009 VA examination.  Moreover, the Veteran stated she has continued to receive orthopedic treatment for her knee.  When, as here, a Veteran claims that her condition is worse than when last rated or examined, and the available evidence is too old for a proper evaluation of this disability, including insofar as assessing its current severity, VA's duty to assist includes providing her a new examination.  Olson v. Principi, 3 Vet. App. 480, 482 (1992); Weggenmann v. Brown, 5 Vet. App. 281 (1993); Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).

The Veteran should be reexamined to reassess the severity of her disability.  38 C.F.R. § 3.327(a) (2010).  See also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (where the Court determined the Board should have ordered a contemporaneous examination of the Veteran because a 23-month old examination was too remote in time to adequately support the decision in an appeal for an increased rating); Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the record does not adequately reveal current state of Veteran's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination).  See, too, Green v. Derwinski, 1 Vet. App. 121 (1991) and VAOPGCPREC 11-95 (April 7, 1995).

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran whether she has received any further evaluation or treatment for her diabetes mellitus, seizure disorder and right knee disability, either from VA or private physicians.  If she has, attempt to obtain these additional records.  If these requested records are unavailable, or the search for them otherwise yields negative results and further attempts to obtain these records would be futile, this must be documented in the claims file and the Veteran notified in accordance with 38 C.F.R. § 3.159(c) and (e).

2.  After obtaining any available VA and private treatment records, the Veteran should be scheduled for VA compensation examinations with the appropriate specialists to determine the likely nature and etiology of her currently diagnosed diabetes mellitus and seizure disorders.  The VA examiners should thoroughly review the Veteran's claims file and a complete copy of this REMAND in conjunction with the Veteran's examinations and note this has been accomplished in the VA examination reports. 

The VA examiners should state whether it is at least as likely as not that the Veteran suffers from diabetes mellitus and a seizure disorder, which are the result of a disease or injury in service.  Specifically, the VA examiner is requested to address the Veteran's claims of fainting spells, dizziness and blackouts that she has been experiencing since service and determine whether these are manifestations of diabetes mellitus.

The term "as likely as not" (50 percent/greater probability) does not mean merely within the realm of medical possibility, rather that the weight of medical evidence both for and against a conclusion such as causation is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  

The VA examiners also should remain mindful that, in Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006), the United States Court of Appeals for the Federal Circuit addressed lay evidence as potentially competent to support the presence of a disability, during service and since, even where not corroborated by contemporaneous medical evidence such as treatment records.  See also Dalton v. Nicholson, 21 Vet. App. 23 (2007), wherein the Court determined an examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury and, instead, relied on the absence of evidence in the Veteran's service treatment records to provide a negative opinion.

The VA examiners must discuss the rationale of the opinions provided, whether favorable or unfavorable, based on the findings on examination and information obtained from review of the record.

If any opinion cannot be made without resorting to speculation, the VA examiner(s) should so state and should provide the supporting rationale for such finding.  All opinions given must be accompanied by a supporting rationale.

3.  Further, schedule the Veteran for another VA compensation examination to reassess the severity of her right knee disability.  She is hereby advised that failure to report for this scheduled VA examination, without good cause, may have adverse consequences on her claim for a higher disability rating.  

The examination should include any diagnostic testing or evaluation deemed necessary.  The claims file, including a complete copy of this remand, must be made available for review of the Veteran's pertinent medical and other history.  

4.  Thereafter, the AMC must review the claims file to ensure that the foregoing requested development has been completed.  In particular, review the requested medical opinions to ensure that they are responsive to and in compliance with the directives of this remand and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).


5.  Then readjudicate the claims in light of any additional evidence that has been submitted or obtained, including all of the VA compensation examinations.  If additional compensation is not granted to her satisfaction, send the Veteran and her representative a supplemental statement of the case and give them an opportunity to submit still additional evidence and/or argument in response before returning the file to the Board for further consideration of these claims. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
K. A. KENNERLY
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


